DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-10 and 12-13 are allowed. 
The following is a listing of the closest prior art. 
Schuttenberg (US 9,141,543) teaches writing back dirty cache lines from the same page and states that this is advantageous because the row is already open (avoiding the need to reopen the row to write another line to the same page later).  Schuttenberg does not expressly teach searching for another cache line in the same page or in the same set so the reference cannot teach the recited “A method, comprising: in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by writing the data stored at each of the first plurality of cache lines to a memory, wherein identifying the first plurality of cache lines comprises: identifying an index of the cache associated with the first cache line; and searching the cache for the first plurality of cache lines associated with the index” of claim 8 as a whole.    
Christidis (2017/0168957, filed Dec. 2015, different assignee) teaches searching for dirty lines in the same page in response to finding a dirty line to flush but fails to expressly teach searching for lines with the same index so the reference cannot teach the recited “A method, comprising: in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by 
Grohoski (US 5,077,826) teaches placing the entries of the lines from the same page of main storage in a predetermined sequence that permits the lines to be searched for by page.  Applicant’s remarks state that “in placing the entries within a cache in a predetermined sequence, the computer system taught in Grohoski neither needs nor requires an index since the structure of the entries has essentially been ‘predetermined.’ This is not the same as a method in which the entries within a cache must be identified using an index.”  Remarks at 8.  Upon further consideration, this argument is found convincing at least because applicant’s remarks take the position that the scope of claim 8 would not read on art teaching a search for lines in the same page which happen to also search for lines with the same set/indices based on their being stored together and limiting to an active search of the set/index bits (as well as for lines in the same page) before flushing.  As such Grohoski in combination with the cited art fails to teach the combination of “A method, comprising: in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by writing the data stored at each of the first plurality of cache lines to a memory, wherein identifying the first plurality of cache lines comprises: identifying an index of the cache associated with the first cache line; and searching the cache for the first plurality of cache lines associated with the index” of claim 8 as a whole.  
Cochcroft (US 5,752,261) and Rishika (Discuss the effect of page size on the performance of operating system, 2015) render obvious the use of page frame bits as set/index bits in the cache, thereby rendering obvious finding cache lines in the same set/index in view of art teaching searching for 
Cain (US 2017/0091117) teaches: “As illustration, if multiple threads access, for example, a direct mapped cache using the same virtual address index, a result can be each cache line load removing or flushing any existing cache line in the cache slot to which the virtual index maps.” Cain paragraph 0005.  While the language sounds similar to a teaching of searching of an index for other cache line in the same index before flushing, the reference is discussing a direct mapped cache so this would be inapplicable (because the cache would not contain two lines with the same index at the same time).  
Biles (2010/0235579) teaches marking individual lines in a cache set for eviction and searching the set for the line to evict.  This is different the claimed invention which includes searching within a set of cache lines and evicting a plurality of lines in the set (together with the other claimed limitations).  
Yarom (Mapping the Intel Last-Level Cache 2015) teaches “To mount the attack of Liu et al. [2015], we need to find eviction sets for cache sets. That is, we need to find enough memory lines that map to the same cache set to be able to evict all of the victim’s data from the cache set. To find an eviction sets for every cache set, Liu et al. [2015] allocate a buffer and partitions the memory lines of the buffer to the cache sets. To implement this partitioning we need to find both the cache-set index bits of 
Natarajan (US 2014/0351524) teaches: “In at least one embodiment, the shared cache is a set associative, multiple way cache, and the selection of any blocks to evict includes selecting the block to evict from the group of blocks that share the same set.”  Natarajan paragraph 0021.  This does not teach searching for lines with the same set as a line that is to be flushed and this reference therefore cannot be combined with the other cited art to render the claimed subject matter obvious.   






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schuttenberg (US 9,141,543), Christidis (2017/0168957, filed Dec. 2015, different assignee), Cochcroft (US 5,752,261), and Rishika (Discuss the effect of page size on the performance of operating system, 2015).
Claim 1 (Currently Amended). A method, comprising: 
identifying, by a processor, a first cache line for eviction from a cache, the first cache line storing first data associated with a memory page; and in response to identifying the first cache line for eviction: searching the cache for other cache lines storing data associated with the memory page and having a dirty state; in response to searching the cache, identifying a second cache line that stores second data; and in response to identifying the second cache line, writing the first data and the second data to the memory page (“Read operations and write operations to the data cache 104 are controlled by the cache controller 108.”  Schuttenberg column 3 lines 55-57.  Note that figure 1 of the drawings of the present application show the cache controller as part of the CPU.  “A first memory access sequence 340 associated with the list of write-back commands 300 is illustrated for a cache controller configured to search for a single extra dirty cache line when an eviction of a first cache line occurs. The single extra dirty cache line is a cache line immediately following the first cache line, and the cache controller is configured to perform a clean operation on the single extra dirty cache line (i.e., data from the single extra dirty cache line is written to the main memory so that its contents match those of the main memory). Thus, in the example of FIG. 3, a triggering procedure for the writing of the single extra dirty cache line is the capacity eviction and write-back of the first cache line, and pre-clean criteria specifies that the single extra dirty cache line is to be cleaned upon an occurrence of the triggering event.”  Schuttenberg column 6 lines 53-67.  “At the first memory access sequence 340, a write-back of cache line A768 triggers the writing of the single extra dirty cache line A769 to the main memory at a time 342. Similarly, at times 344 and 346, a write-back of cache lines A513 and A2 trigger a writing of the adjacent dirty cache lines A514 and A3, respectively.”  Schuttenberg column 7 lines 1-15.  “FIG. 3 illustrates that by preemptively writing back the cache lines A3, A769, and A514 at a time when these lines can be written to the main memory without having to execute a page switch (i.e., when adjacent cache lines are already being written back, such that the page being written to is already open), a savings in time and power can be achieved.”  Schuttenberg column 7 lines 38-44.  See also Schuttenberg column 4 lines 45-61.  “As described in the example above, the pre-clean criteria may specify that the cache controller 108 must search for a single cache line that is adjacent to a first cache line that is to be written to the main memory 116 as a result of an eviction procedure. In another example, the pre-clean criteria specify that the cache controller 108 must search for all dirty cache lines that are "nearby" (e.g., within a threshold number of memory addresses) to a first cache line that is to be written to the main memory 116 as a result of an eviction procedure.”  Schuttenberg column 5 lines 35-43.  “Page boundaries control 610 allows the user of the command interface 600 to specify page boundaries of the main memory, such that the cache controller can use the specified page boundaries to determine if proposed clean commands are effective in allowing multiple cache lines to be written to the same page of the main memory.”  Schuttenberg column 9 lines 52-59.
Schuttenberg does not teach actively searching for other cache lines in the same memory page having a dirty state.
Christidis teaches: “In addition to evicting cache blocks in bursts based on the requesting thread, the aware cache replacement policy considers memory structure to generate an in-page burst where the cache evicts a target number of cache blocks to the same row as the row of the least-recently-used cache block for a same or different thread. Such policy may result in the following sequence: memory request 0 for thread A to row 0 of memory, memory request 1 for thread A to row 0 of memory, memory request 2 for thread A to row 0 of memory, memory request 3 for thread A to row 0 of memory. . . . . The least-recently-used cache block for a thread identifies a first cache block for eviction of a burst of cache blocks for eviction. The cache continues to select cache blocks for eviction until a target number of cache blocks are evicted (e.g., resulting in a target number of page hits by the write-back memory accesses) before looking at temporal information again.” Christidis paragraph 0025.  “Instead of evicting cache blocks in index order, which may result in arbitrary memory access order, the cache control may evict cache blocks in an arbitrary cache index order but to memory locations having spatial locality: memory request 0 to row 0, memory request 1 to row 0, memory request 2 to row 0, memory request 3 to row 1, memory request 4 to row 1, memory request 5 to row 1, memory request 6 to row 2, memory request 7 to row 3 . . . , which results in a stream of memory accesses to the same page of memory, thereby reducing a latency of a cache flush operation.”  Christidis paragraph 0027.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Christidis before the effective filing date because storing multiple lines to the same page reduces latency.) wherein a first index of a plurality of indices of the cache refers to both the first and second cache lines, and wherein the first data and the second data are stored according to the first index.  (The  previously cited art does not expressly teach a first index referring to a first and second cache lines storing data for the same page.  
This limitation is obvious over the combination of Cochroft and Rishika.
Cochcroft teaches: “Now referring to FIG. 3, there is shown a diagram of the mapping of a virtual address 86 to a physical address 36 and the mapping of a physical address 36 to a cache index 42 and a page index field 90.” Cochcroft paragraph 10.  “A physical address 36 may be broken up into a page frame number (PFN) field 38 and an offset field 40. The offset field 40 defines to which byte within a physical page 37 of physical memory space 34 the CPU 12 is referencing. Because the exemplary embodiment has physical pages 47 of 4 KB, the offset field 91 must be at least 12 bits wide in order to uniquely identify each byte of a 4 KB physical page 37. Therefore, the offset field 40 is made up of the 12 least significant bits (LSB) (A11-A0) of the physical address 86 thereby providing 4K unique values to identify the 4K bytes of the physical page 37.”  Cochcroft paragraph 12.  See also Cochcroft figure 3 showing the index/set bits in the cache with the page frame number bits.  Note that as the page size (granularity) shrinks, the page index and the cache index eventually use the same bits.   Rishika teaches: “Effect of page size on performance The number of frames is equal to the size of memory divided by the page-size. So an increase in page size means a decrease in the number of available frames. Having a fewer frames will increase the number of page faults because of the lower freedom in replacement choice. Large pages would also waste space by Internal Fragmentation.”  Rishika page 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Cochroft and Rishika to build a system using the same bits for the cache set and the page frame as an instance of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  At the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (there is a need to store data in caches for fast access in a system with some cache granularity and some page granularity and also to use smaller pages to fix problems with fragmentation while avoiding page faults).  There had been a finite number of identified, predictable potential solutions to the recognized need or problem (there are a finite number of feasible cache and page granularities (or combinations thereof). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (one of ordinary skill in the art would have combined the art using a page and caching granularity with cache index bits overlapping with page frame bits with a reasonable expectation of success).  See MPEP § 2143(I)(E).)
Claim 2 (Currently Amended). The method of claim 1, further comprising: 
in response to writing the second data to the memory page, setting the second cache line at the cache to a clean state. (“In write-back cache, a cache line is "dirty" if the data of the cache line has been updated by the computer system but the corresponding data of the main memory has not also been updated. A cache line is "clean" if the cache line has the same data as is stored the main memory.”  Schuttenberg column 1 lines 44-49.  “that is being retrieved from the storage array prior to receiving a command on the data. The data is written to the main memory, where the writing of the data causes a memory address associated with the data to have identical contents in the storage array and in the main memory.”  Schuttenberg column 1 lines 60-65.  “In the example involving the adjacent cache line and the first cache line, the adjacent line is not evicted from the cache 104 and instead is only "cleaned" (i.e., the data of the adjacent line is written back to the main memory 116 so that the data of the adjacent line and the corresponding unit of data in the main memory 116 have identical contents).”  Schuttenberg column 4 lines 62-67.)
Claim 3 (Original). The method of claim 2, further comprising: 
in response to setting the second cache line to the clean state, maintaining the second cache line at the cache in a valid state.  (“In the example involving the adjacent cache line and the first cache line, the adjacent line is not evicted from the cache 104 and instead is only "cleaned" (i.e., the data of the adjacent line is written back to the main memory 116 so that the data of the adjacent line and the corresponding unit of data in the main memory 116 have identical contents).”  Schuttenberg column 4 lines 62-67.  Note that current data in the cache reads on data in a “valid state”.)
Claim 4 (Previously Presented). The method of claim 3, further comprising: 
in response to writing the first data to the memory page, setting the first cache line at the cache to an invalid state. (“In one example, the savings in time and power is produced by writing to the main memory 116 a cache line that is adjacent to a first cache line that is being written to the main memory 116 as a result of an eviction procedure. In this example, the eviction procedure and the write-back of the first cache line is the triggering event 152. When the write-back of the first cache line occurs, the cache controller 108 performing the steps of the flowchart 150 makes a determination as to whether the cache line that is adjacent to the first cache line is dirty or not. If the adjacent cache line is dirty, the adjacent cache line is written to the main memory 116 immediately after the writing of the first cache line. Because the adjacent cache line and the first cache line are located at adjacent addresses in the main memory 116, the lines are likely on a same bank and a same page of the main memory 116, such that writing both of the lines does not require a change in state of the main memory 116.”  Schuttenberg column 4 lines 45-61.  Note that the cache is “invalid” with respect to the evicted data.)
Claim 5 (Currently Amended). The method of claim 1, further comprising: 
prior to identifying the first data for eviction, receiving the second data at the cache; and in response to receiving the second data, and in response to identifying that the first data and the second data are stored at the memory page, storing the second data at the second cache line, (Christidis teaches: “Typically, temporal locality is evaluated in terms of a granularity smaller than that of a next level in a memory hierarchy. For example, a cache captures a repeated access of blocks (e.g., 64 Bytes (B)), which is smaller than the storage granularity of main memory (e.g., 4 Kilobyte (KB) pages).”  Christidis paragraph 0005.  “Last-level cache 106 is an N-way, set-associative, write-back cache including ways 310, 312, 314, and 316. Each memory access by a thread that does not hit the private cache hierarchy (e.g., L1 and L2 caches) of the corresponding core 107, accesses last-level cache 106 using a physical address. For example, a portion of the memory address excluding the right-most bits (e.g., log.sub.2(row buffer size) bits) are used as a tag to access last-level cache 106.” Christidis paragraph 0033.   “Each block in main memory 110 may be written to any of N different locations in last-level cache 106. Those N different locations form a set of N cache blocks (or cache elements), one in each way of last-level cache 106. To determine whether contents of a particular memory element actually resides in last-level cache 106, cache controller 301 searches all elements of the set using tag field 304 of the physical address. The bits of a memory address of a memory request may be partitioned into three portions: tag field 304, set field 306 (or index field 306), and offset field 308. Set field 306 identifies which row (or set of cache lines) of last-level cache 106 is used for the corresponding memory address. Each memory address may only be stored in a particular row of the cache. Tag field 304 identifies the address of the actual data fetched from main memory 110 and typically contains the most significant bits of the address. Offset field 308 indicates which block of the memory location is being accessed and makes the appropriate addressable unit (e.g., AU0 or AU1) available to be selected by data select 330 using select circuits 318, 320, 324, and 326.”  Christidis paragraph 0034. With respect to storing at a cache line “in response to identifying that the first data and the second data are both stored at the memory page” see rejection of claim 1 citing the combination of Cochcroft and Rishika to show that using page frame bits for all set/index bits is obvious.) wherein a second index of the plurality of indices is refers to a third cache line, and wherein the third cache line stores third data that is associated with a second memory page that is different from the memory page associated with the first and second cache lines.  (Christidis teaches: “Typically, temporal locality is evaluated in terms of a granularity smaller than that of a next level in a memory hierarchy. For example, a cache captures a repeated access of blocks (e.g., 64 Bytes (B)), which is smaller than the storage granularity of main memory (e.g., 4 Kilobyte (KB) pages).”  Christidis paragraph 0005.  “Memory controller 108 accesses a location of main memory 110 using a memory address including bank, row, and column fields. However, only one row in a bank may be accessed at a time and the row data is stored in a row buffer dedicated to that bank.”  Christidis paragraph 0030.  “The bits of a memory address of a memory request may be partitioned into three portions: tag field 304, set field 306 (or index field 306), and offset field 308. Set field 306 identifies which row (or set of cache lines) of last-level cache 106 is used for the corresponding memory address. Each memory address may only be stored in a particular row of the cache. Tag field 304 identifies the address of the actual data fetched from main memory 110 and typically contains the most significant bits of the address. Offset field 308 indicates which block of the memory location is being accessed and makes the appropriate addressable unit (e.g., AU0 or AU1) available to be selected by data select 330 using select circuits 318, 320, 324, and 326.”  Christidis paragraph 0034. Note that Christidis (and all other references) teach systems with a plurality of indices and pages in which the physical address dictates the location of pages as well as the location in the cache.  While it is not necessary for this rejection, note also that the combination of Cochcroft and Rishika render obvious a system in which the page frame number is different when the set/index bits of a cache line are different.)
Claim 6 (Currently Amended). The method of claim 5, further comprising: 
in response to identifying the first cache line for eviction, searching cache lines associated with the first index for data associated with the memory page.  (See rejection of claim 1 showing art rendering obvious a system in which all set bits are part of the page frame bits.)  
Claim 7 (Previously Presented). The method of claim 1, further comprising: 
in response to searching the cache: identifying a third cache line that stores third data associated with the memory page; and in response to identifying the third cache line, writing the third data to the memory page. (“As illustrated in the list of commands specifying the cache lines to evict 300, later commands 302 explicitly specify that cache lines A769, A514, and A3 are to be evicted from the cache.”  Schuttenberg column 7 lines 1-15.  
Figure 3 of Schuttenberg shows write-back A2 to A200 written back before the page switch which appears to show that more than two cache lines are written back, but this is not fully clear from the drawings and the specification does not expressly teach a third line being written back.  The rejection of claim 1 teaches writing back a second line.  See rejection of claim 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to write back a third (or any number) of cache lines based on writing back of a line in the same page as a mere duplication. See MPEP § 2144.04.)
Claim 8 (Currently Amended). A method, comprising: in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: 
Identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by writing the data stored at each of the first plurality of cache lines to a memory wherein identifying the first plurality of cache lines comprises: identifying an index of the cache associated with the first cache line; and searching the cache for the first plurality of cache lines associated with the index.  (See rejection of claim 1.  Note that searching the cache for the set bits is inherent over a system using the same bits for the cache set and the page frame.)
Claim 9 (Original). The method of claim 8, wherein rinsing further comprises: 
maintaining each of the first plurality of cache lines in a valid state at the cache. (“In the example involving the adjacent cache line and the first cache line, the adjacent line is not evicted from the cache 104 and instead is only "cleaned" (i.e., the data of the adjacent line is written back to the main memory 116 so that the data of the adjacent line and the corresponding unit of data in the main memory 116 have identical contents).”  Schuttenberg column 4 lines 62-67.  Note also that being in a “valid state” does not limit to a particular structure or requires steps to be performed.  See MPEP §§ 2103 and 2111.04.)
Claim 10 (Original). The method of claim 8, further comprising: 
in response to identifying the first cache line for eviction, placing the first cache line in an invalid state at the cache. (Note that the cache being in the “invalid state” does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.  “In one example, the savings in time and power is produced by writing to the main memory 116 a cache line that is adjacent to a first cache line that is being written to the main memory 116 as a result of an eviction procedure. In this example, the eviction procedure and the write-back of the first cache line is the triggering event 152. When the write-back of the first cache line occurs, the cache controller 108 performing the steps of the flowchart 150 makes a determination as to whether the cache line that is adjacent to the first cache line is dirty or not. If the adjacent cache line is dirty, the adjacent cache line is written to the main memory 116 immediately after the writing of the first cache line. Because the adjacent cache line and the first cache line are located at adjacent addresses in the main memory 116, the lines are likely on a same bank and a same page of the main memory 116, such that writing both of the lines does not require a change in state of the main memory 116.”  Schuttenberg column 4 lines 45-61.  Note that the cache is “invalid” with respect to the evicted data.)
Claim 12 (Previously Presented). The method of claim 8, further comprising: 
in response to identifying a second cache line for eviction from the cache, wherein the second cache line stores second data associated with a second memory page that is different from the first memory page: identifying a second plurality of cache lines at the cache storing data corresponding to the second memory page; and rinsing the second plurality of cache lines from the cache by writing the data stored at each of the second plurality of cache lines to the memory.  (See rejection of claim 1.  Schuttenberg teaches multiple pages (see e.g. Schuttenberg figure 1) and is to a continuous process implying carrying out the method on multiple pages.  While the art cited in the rejection of claim 1 would be understood by one of ordinary skill in the art as repeating with respect to multiple pages, this is not expressly stated in the reference.  This material is obvious in view of Schuttenberg as a mere duplication of parts.  See MPEP § 2144.04.)
Claim 14 (Currently Amended). A processor, comprising: 
a cache configured to store first data at a first cache line and second data at a second cache line, wherein the first data and the second data are associated with the memory page, the first cache line and the second cache line associated with a first cache index of a plurality indices, the first data stored at the first cache line and the second data stored at the second cache line according to the associated first cache index of the plurality of indices; and a cache controller configured to: identify the first cache line for eviction; in response to identifying the cache line, search the cache for other cache lines storing data associated with the memory page and having a dirty state; in response to searching the cache, identify the second cache line; and in response to identifying the second cache line, write the first data and the second data to the memory page.  (See rejection of claim 1.)
Claim 15 (Previously Presented). The processor of claim 14, wherein 
in response to writing the second data to the memory page, the cache controller is configured to set the second cache line at the cache to a clean state.  (See rejection of claim 2.)
Claim 16 (Original). The processor of claim 15, wherein 
in response to setting the second cache line to the clean state, the cache controller is configured to maintain the second cache line at the cache in a valid state. (See rejection of claim 3.)
Claim 18 (Currently Amended). The processor of claim 14, wherein the cache controller is configured to: 
Prior to identifying the first data for eviction, receive the second data at the cache; and in response to receiving the second data, and in response to identifying that the first data and the second data are both stored at the memory page, store the second data at a memory (See rejection of claim 5.)
Claim 19 (Currently Amended). The processor of claim 18, wherein 
in response to identifying the first cache line for eviction, the cache controller is configured to search cache lines referred to by the first index for data associated with the memory page.  (See rejection of claim 6.)
Claim 20 (Previously Presented). The processor of claim 14, wherein 
in response to the cache controller searching the cache, the cache controller is configured to: identify a third cache line that stores third data associated with the memory page; and in response to identifying the third cache line, write the third data to the memory page.  (See rejection of claim 7.)
Claim 21. (Previously Presented) The method of claim 1, wherein 
the first cache line and the second cache line have addresses that are separated by addresses of a plurality of other cache lines of the cache.  (Christidis teaches: “In addition to evicting cache blocks in bursts based on the requesting thread, the aware cache replacement policy considers memory structure to generate an in-page burst where the cache evicts a target number of cache blocks to the same row as the row of the least-recently-used cache block for a same or different thread. Such policy may result in the following sequence: memory request 0 for thread A to row 0 of memory, memory request 1 for thread A to row 0 of memory, memory request 2 for thread A to row 0 of memory, memory request 3 for thread A to row 0 of memory. A similar sequence of memory requests includes four memory requests to the same row of memory but associated with multiple different threads: memory request 0 for thread A to row 0 of memory, memory request 1 for thread A to row 0 of memory, memory request 2 for thread A to row 0 of memory, memory request 3 for thread B to row 0 of memory. The least-recently-used cache block for a thread identifies a first cache block for eviction of a burst of cache blocks for eviction. The cache continues to select cache blocks for eviction until a target number of cache blocks are evicted (e.g., resulting in a target number of page hits by the write-back memory accesses) before looking at temporal information again.”  Christidis paragraph 0025.)   
Cancelled: Claims 11 and 17. 
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
All arguments except those to the amended portion of the claims were addressed in the after final action filed 11/08/2021.  Arguments to the amended portion of the claims are addressed below. 
Applicant states that the previously cited art fails to teach flushing cache lines from the same index which are also flushed based on their being in the same page.  New art was found rendering obvious a system in which the set bits are in the same positions as the page frame bits (i.e. all to the left of the page offset bits).  In such a system finding other cache entries for the page will also find the other lines in the set.  See rejection above.  
Applicant states that Grohoski and Christidis are not analogous art, arguing that the references are directed to “entirely different systems”.  Remarks at 8.  Both references are to caching systems flushing back lines from the same page to memory notwithstanding one reference discussing aspects of that system not discussed in the other.   Note that bodily incorporation is not the test for analogous art. Note also that Grohoski is not cited in this action.  










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139